M’Girk, C. J.
delivered the opinion of the Court.
This was a case, where the Circuit Court imposed a fine on Strother for a contempt. Errors have been assigned, and there was no joinder in error, and the errors were taken to he confessed under the rule of the Court.
We will simply observe, that the judgment would have been reversed at all events ; because it does not appear by the record, that the plaintiff in error was present, or that he was notified to be present, when the fine was imposed; in short, that he was not in Court.
The matter is remanded to the Circuit Court.